Gilbert, J.
The defendant pnt the wagons on the east side and directed the sand to be deposited on the west side of the highway. In turning to avoid collision with the wagons, the plaintiff ran upon the heap of sand and was thrown out of his wagon and broke his leg. The defendant is not exempted from liability for the sand being in the highway, because Jones, who put it there, was a contractor ; for the reason that he directed where it should be deposited. Add. on Torts, 168; Hill on Torts, ch. 40.
The exceptions taken on the trial are not tenable. • The judgment must be affirmed.

Judgment affirmed.